       Case 2:19-cr-00233-TLN Document 29 Filed 06/04/20 Page 1 of 4



1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JUAN CARLOS MARTINEZ CASTRO
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-233 TLN
                                                 )
10                   Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                 )   TIME
                                                 )
12   JUAN CARLOS MARTINEZ                        )   Date: June 11, 2020
     CASTRO, et al.                              )   Time: 9:30 a.m.
13                                               )   Judge: Hon. Troy L. Nunley
                     Defendants.                 )
14                                               )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Justin Lee, attorney for Plaintiff, and Federal Defender Heather Williams, through Assistant
19   Federal Defender Hannah Labaree, attorney for defendant Juan Carlos Martinez Castro, and
20   Christopher Cosca, attorney for defendant Shannon Jeffries, that the previously-scheduled status
21   conference date of June 11, 2020, be vacated and the matter be set for status conference on
22   September 17, 2020 at 9:30 a.m, at the defendants’ request.
23          Counsel for the defendants require time to review discovery, conduct independent
24   investigation, and meet with their clients to review the material.
25          The current COVID-19 pandemic presents signficiant barriers to undersigned counsels’
26   ability to accomplish the required tasks to adequately represent their clients, as communication
27   with the clients is stymied by the restrictions on face-to-face contact. Moreover, Ms. Jeffries is
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue Status           -1-
     Conference
       Case 2:19-cr-00233-TLN Document 29 Filed 06/04/20 Page 2 of 4



1    incarcerated at the Sacramento County Jail, which currently does not provide a safe and
2    confidential means by which counsel may meet with his client. Review of discovery, discussion
3    of sentencing exposure in the case, and private communications surrounding possible avenues of
4    defense investigation are therefore completely stalled at this time. With respect to Mr. Martinez
5    Castro, while he is out of custody and thus able to communicate confidentially via telephone
6    with his attorney, he is currently unable to review non-documentary evidence in his case as he
7    does not have access to a home computer. The process of producing this discovery in a format
8    which Mr. Martinez Castro has the technology to review (such as a CD player), requires
9    additional time as the Federal Defender Office is operating on a skeleton crew and in-office staff
10   are overloaded with tasks. Further, in-person investigation is more difficult to accomplish in
11   light of the health concerns involved with risks of contagion.
12          For all these reasons, Defense counsel believe that the failure to grant the above-
13   requested continuance would deny them the reasonable time necessary for effective preparation,
14   taking into account the exercise of due diligence.
15          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
16   excluded from this order’s date through and including September 17, 2020, pursuant to 18
17   U.S.C. §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local
18   Code T4, based upon continuity of counsel and defense preparation.
19          Counsel and the defendant also agree that the ends of justice served by the Court granting
20   this continuance outweigh the best interests of the public and the defendant in a speedy trial.
21                                                 Respectfully submitted,
22   Dated: June 3, 2020                            HEATHER E. WILLIAMS
                                                    Federal Defender
23
                                                   /s/ Hannah Labaree
24                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
25                                                 Attorney for Defendant
                                                   Juan Carlos Martinez Castro
26
27
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue Status          -2-
     Conference
       Case 2:19-cr-00233-TLN Document 29 Filed 06/04/20 Page 3 of 4


     Dated: June 3, 2020                      /s/Christopher Cosca
1                                             CHRISTOPHER COSCA
                                              Attorney for Defendant
2                                             Shannon Jeffries
3
4
     Dated: June 3, 2020                      MCGREGOR SCOTT
5                                             United States Attorney
6                                             /s/Justin Lee
                                              JUSTIN LEE
7                                             Assistant U.S. Attorney
                                              Attorney for Plaintiff
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue Status     -3-
     Conference
       Case 2:19-cr-00233-TLN Document 29 Filed 06/04/20 Page 4 of 4



1
2
3                                             ORDER
4           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
5    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
6    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
7    counsel reasonable time necessary for effective preparation, taking into account the exercise of
8    due diligence. The Court finds the ends of justice are served by granting the requested
9    continuance and outweigh the best interests of the public and defendant in a speedy trial.
10          The Court orders the time from the date of this order, up to and including September 17,
11   2020, shall be excluded from computation of time within which the trial of this case must be
12   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
13   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
14   ordered the June 11, 2020 status conference shall be continued until September 17, 2020, at 9:30
15   a.m.
16
17   Dated: June 3, 2020
18                                                            Troy L. Nunley
                                                              United States District Judge
19
20
21
22
23
24
25
26
27
28
     {Applegateand
     Stipulation Stip .docx}
                   Order to Continue Status           -4-
     Conference
